DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022, 11/23/2020, 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 06/29/2022. Claims 1, 3, 7 and 13-14 have been amended. New claim 15 has been added. Claims 2, 8 and 10-11 have been canceled. The 35 U.S.C. 101 rejection of the claims 13 and 14 have been withdrawn in view of the applicant’s amendment. Claims 1, 3-7, 9 and 12-15 are pending.
Response to Arguments
The applicants’ arguments, filed on 06/29/2022, with respect to “Beam recovery method and device” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
A new reference of Lee et al. (US 20180213528, henceforth “Lee”) is added for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of Yang et al. (US 20210037590, henceforth “Yang”) and further in view of Lee et al. (US 20180213528, henceforth “Lee”).
Examiner’s note: in what follows, references are drawn to Takeda unless otherwise mentioned.
Regarding claim 1, Takeda teaches a beam recovery method (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure, see [0024].), comprising: 
after a beam failure, performing a beam selection to select a new beam (FIG. 1 in Step S102, due to interruption of radio waves from the base station, the UE cannot detect the PDCCH. Such interruption may occur due to the influence of an obstruction between the UE and the base station, fading, interference, and so on. When certain conditions are satisfied, the UE detects a beam failure. In Step S103, for the sake of beam recovery, the UE initiates search for a new candidate beam to be used for new communication. When the UE detects the beam failure, the UE performs measurement based on preconfigured downlink signal (which may be referred to as DL-RS (Reference Signal) and so on) resources, and identifies one or more desirable new candidate beams. In the case of the present embodiment, one beam is identified as a new candidate beam, see [0025]-[0029]. So after a beam failure, performing a beam selection to select a new beam.); 
(FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. Resources for the beam recovery request may be associated with the new candidate beam. Information of the beam may be notified by using a beam index (BI), a port for a certain reference signal, a resource index (for example, a CSI-RS resource indicator (CRI)), and/or the like, see [0030]-[0032]. The missing/crossed out limitations will be discussed in view of Yang.); and 
receiving control information sent by a base station after sending the indication information (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information, see [0033]. This technique is used for receiving control information sent by a base station after sending the indication information.);
wherein receiving the control information sent by the base station in at least one of following manners: 
determining The missing/crossed out limitations will be discussed in view of  Lee.); 
in response to determining that (The UE monitors the CORESET, based on the search space configuration, [0070]. The UE can determine correspondence between the CORESET and the search space, based on the CORESET ID included in the search space configuration. One CORESET may be associated with one or a plurality of search spaces, [0071]. The missing/crossed out limitations will be discussed in view of  Lee.); 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, receiving the control information in a second control region, wherein the second control region is a second beam failure recovery-control resource set (BFR-CORESET) or a random access-control resource set (RA-CORESET); in response to determining that no potential conflict exists, receiving, by a terminal, the control information in a first control region, wherein the first control region is a first BFR-CORESET (Examiner’s note: Examiner addressed the first option of 5 options.); 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, determining a plurality of pieces of Page 2 of 18Application No.: 17/057,759 Filed: 11/23/2020DCI and descrambling the plurality of pieces of DCI by using a plurality of radio network temporary identities (RNTIs) respectively; in response to determining that no potential conflict exists, descrambling one piece of DCI by using a cell radio network temporary identity (C-RNTI) (Examiner’s note: Examiner addressed the first option of 5 options.); 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, determining one piece of DCI to be received, and receiving the piece of DCI and descrambling the piece of DCI by using a plurality of RNTIs; in response to determining that no potential conflict exists, descrambling one piece of DCI by using a C-RNTI (Examiner’s note: Examiner addressed the first option of 5 options.); or 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, determining one piece of DCI to be received, and receiving the piece of DCI and descrambling the piece of DCI by using an RNTI, wherein the RNTI is an RNTI corresponding to a resource used for reporting by a user equipment (UE); in response to determining that no potential conflict exists, descrambling one piece of DCI by using a C-RNTI (Examiner’s note: Examiner addressed the first option of 5 options.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) determining a physical random access channel (PRACH) resource corresponding to the selected new beam, and sending indication information on the PRACH resource, (2) determining whether a potential conflict exists in the PRACH resource, (3) in response to determining that the potential conflict exists, receiving the control information in a plurality of control resource sets (CORESETs); in response to determining that no potential conflict exists, receiving the control information in one CORESET.
However, Yang, in analogous art, discloses the missing/crossed limitations comprising: (1) determining a physical random access channel (PRACH) resource corresponding to the selected new beam, and sending indication information on the PRACH resource (FIG. 3 is a flow diagram of a beam failure event handling method. Step 301: in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, or indication information is received, or it is determined that no contention-free PRACH resource is configured and a contention based PRACH resource used for beam failure recovery request is configured, or the terminal determines autonomously to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, determining to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request. The indication information is used to indicate to the terminal that the beam failure recovery request is to be transmitted by using the contention based PRACH resource used for beam failure recovery request, see [0061]-[0062].)
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeda’s method by adding the teachings of Yang in order to make a more effective method by improving beam failure recovery success rate to be used before a radio link failure and rebuilding process time of possible finishing beam recovery and shortening terminal device and resuming transmission from the network, thus effectively utilizing communication resources, see (Yang, [0060].).
Lee, in analogous art, discloses the missing/crossed limitations comprising: (2) determining whether a potential conflict exists in the PRACH resource (The present invention relates to a method of adaptively allocating and configuring an SP resource according to a beam, i.e., a UL reserved resource, for contention based transmission. The method may bring about an effect that appropriately maintains a collision probability, see [0066].), (3) in response to determining that the potential conflict exists, receiving the control information in a plurality of control resource sets (CORESETs); in response to determining that no potential conflict exists, receiving the control information in one CORESET (A UE transmits a report on a best beam ID (identifier) to a base station. Then, the base station adaptively allocates a reserved resource according to a beam based on the best beam ID reported by each UE and may be then able to inform each UE of information on a resource allocated according to a beam. A UE attempts to perform contention based MA transmission in a reserved resource corresponding to the best beam ID reported by the UE only, [0068]. If a UE reports a plurality of best beam IDs, the UE can perform the contention based MA transmission in reserved resources corresponding to a plurality of beam IDs only. In this case, the reserved resource may correspond to a symbol, a group of symbols, a slot, a group of slots, or a subframe. A base station can inform a UE of system information on a configuration of a reserved resource according to a beam via a broadcast message, higher layer signaling (e.g., RRC signaling), physical layer signaling (e.g. DCI (downlink control information)), or the like, [0069]. In terms of a UE, if a UE reports a best beam ID 0, the UE attempts to transmit data (e.g., contention based MA transmission) in UL reserved resources allocated to symbols ranging from indexes 0 to 5. If a UE reports a plurality of best beam IDs, for example, if the UE reports two IDs including a beam 0 and a beam 1 as best beam ID, the UE may attempt to transmit data (e.g., contention based MA transmission) in two resource regions corresponding to symbols ranging from indexes 0 to 5 and symbols ranging from indexes 6 to 9, [0074]. According to the aforementioned embodiments, a base station allocates a contention based transmission region based on a best beam id report value of a UE and informs the UE of the contention based transmission region. The UE has a chance for performing contention based MA transmission in a reserved resource corresponding to the best beam id report value of the UE received from the base station, [0092].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeda’s method by adding the teachings of Lee in order to make a more effective method reducing time taken for retransmission and minimizing latency of final data transmission when data transmission error occurs, see (Lee, [0050].).
Regarding claim 12, Takeda, Yang and Lee teach all the claim limitations of claim 1 above; and Takeda further teaches a device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the processor, when executing the computer program, implements processing of the method of claim 1 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these. As for the programs, programs to allow computers to execute at least part of the operations of the above-described embodiments are used. For example, the control section 401 of each user terminal 20 may be implemented by control programs that are stored in the memory 1002 and that operate on the processor 1001, and other functional blocks may be implemented likewise, see [0214]-[0219]. So, a device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the processor, when executing the computer program, implements processing of the method of claim 1.).
Regarding claim 13, Takeda, Yang and Lee teach all the claim limitations of claim 1 above; and Takeda further teaches a non-transitory computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of claim 1 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these. As for the programs, programs to allow computers to execute at least part of the operations of the above-described embodiments are used. For example, the control section 401 of each user terminal 20 may be implemented by control programs that are stored in the memory 1002 and that operate on the processor 1001, and other functional blocks may be implemented likewise, see [0214]-[0219]. The memory 1002 is a computer-readable recording medium. The memory 1002 can store executable programs (program codes), software modules, and the like for implementing the radio communication method according to one embodiment. The storage 1003 is a computer-readable recording medium, see [0220]-[0221]. So, a computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of claim 1.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of in view of Yang et al. (US 20210037590, henceforth “Yang”), Lee et al. (US 20180213528, henceforth “Lee”) and further in view of Pan et al. (US 20210029737, US-provisional-application US 62590936, US-provisional-application US 62630692, cited for Priority, henceforth “Pan”).
Regarding claim 3, Takeda, Yang and Lee teach all the claim limitations of claim 1 above; and Takeda further teaches wherein determining whether the potential conflict exists in the PRACH resource comprises: 
determining whether the PRACH resource corresponding to the selected beam is at least one of: a PRACH resource configured to another terminal for a random access, or a PRACH resource configured to another terminal for beam recovery (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure. In Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. Resources for the beam recovery request may be associated with the new candidate beam. Information of the beam may be notified by using a beam index (BI), a port for a certain reference signal, a resource index (for example, a CSI-RS resource indicator (CRI)), and/or the like, see [0030]-[0032]. In either case of CB-BFR or CF-BFR, information related to PRACH resources (RA preamble) may be notified by using higher layer signaling (RRC signaling and so on), for example. For example, the information may include information indicating correspondence between a detected DL-RS (beam) and PRACH resources, and different PRACH resources may be associated for each DL-RS, see [0043].); 
in response to determining that the PRACH resource corresponding to the selected beam is at least one of: 
the PRACH resource configured for another terminal for a random access, or the PRACH resource configured for another terminal for beam recovery,  (FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel), see [0030]-[0032]. In CB-BFR (Contention-Based BFR), the UE  transmits a preamble selected from one or a plurality of preambles (each also referred to as an RA preamble, a random access channel (PRACH (Physical Random Access Channel)), a RACH preamble, and so on) at random, see [0040]. FIG. 3 is a diagram to show an example of a random access procedure of Contention-Based BFR (CB-BFR). In step 310, the MAC layer of the UE may trigger preamble transmission for the PHY layer, based on certain conditions. The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer. In step 302, DCI is scrambled with RA-RNTI and send to the UE. The RA-RNTI may be determined based on PRACH resources, [0117]-[0123]. The missing/crossed out limitations will be discussed in view of Pan.);
in response to determining that the PRACH resource corresponding to the selected beam is neither the PRACH resource configured to another terminal for a random access, nor the PRACH resource configured to another terminal for beam recovery, determining that no potential conflict exists (Examiner’s note: Examiner addressed the first option of 2 options.).
 As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) the PRACH resource configured for another terminal for a random access, or the PRACH resource configured for another terminal for beam recovery, determining that the potential conflict exists.
However, Pan, in analogous art, discloses the missing/crossed limitations comprising: (1) the PRACH resource configured for another terminal for a random access, or the PRACH resource configured for another terminal for beam recovery, determining that the potential conflict exists (In some situations of path loss, such as in NR, synchronization signal (SS) blocks (SSBs), RACH resources, control channels (DL/UL) and/or data channel (DL/UL) may collide with each other, see [0084]. In one or more embodiments, overlapped preamble subsets may be used. An SS block index may be embedded in an RA-RNTI. The RA-RNTI may be a function of an SS block index, see [0115]. FIG. 3 illustrates an example overlapping of preamble and synchronization signal (SS) block according to one or more embodiments described herein. In some situations, the association between SS blocks and RACH resources may overlap. That is, multiple SS blocks may be associated with the same RACH resource and/or PRACH preamble, or one SS block may be associated with multiple RACH resources and/or PRACH preamble. An SS block index for the overlapped preambles may be embedded in the RA-RNTI. The RA-RNTI may be a function of an SS block index, see [0116]. For a case without gNB Rx/Tx correspondence, if preamble subsets corresponding to different SS blocks in one RACH slot are overlapped, multiple WTRUs with different SS blocks sending the same overlapped preamble may collide, because the gNB may not correctly separate the TAs associated to different SS blocks, see [0118].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeda’s method by adding the teachings of Pan in order to make a more effective method by addressing collisions for possible RACH has high data rate, high spectrum efficiency, low power and high energy efficiency, low latency and high reliability, see (Pan, [0076], [0084].).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of in view of Yang et al. (US 20210037590, henceforth “Yang”), Lee et al. (US 20180213528, henceforth “Lee”) and further in view of JO et al. (US 20200008180, henceforth “JO”).
Regarding claim 4, Takeda, Yang and Lee teach all the claim limitations of claim 1 above; and Takeda further teaches wherein receiving the control information sent by the base station in at least one of following manners: 
(The missing/crossed out limitations will be discussed in view of JO.); or 
descrambling the control information by using at least two scrambling codes (Examiner’s note: Examiner addressed the first option of 2 options.).
 As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) performing a blind detection on the control information in at least two CORESETs. However, JO discloses the missing/crossed limitations comprising: (1) performing a blind detection on the control information in at least two CORESETs (A UE is capable of acquiring DCI by performing blind decoding on two CORESETs, PDCCH candidates of a hierarchical structure may be included in each of the two CORESETs, wherein for each AL, the same number of PDCCH candidates are included in the CORESETs, see [0149].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of JO in order to make a more effective method by developing toward CA for efficient use of more frequency bands, multiple antennas for increasing a data capacity within a limited frequency, and coordinated multi-point, see (JO, [0080].).
Regarding claim 5, Takeda, Yang and Lee teach all the claim limitations of claim 4 above; and Takeda further teaches after receiving the control information sent by the base station, further comprising: after detecting the control information correctly, performing a corresponding uplink response according to the detected control information (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information. In Step S106, the UE may transmit a message to the base station, indicating that beam reconfiguration has been completed. For example, the message may be transmitted on a PUCCH, or may be transmitted on a PUSCH, see [0033]-[0034]. So, after detecting the control information correctly, performing a corresponding uplink response according to the detected control information.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of in view of Yang et al. (US 20210037590, henceforth “Yang”), Lee et al. (US 20180213528, henceforth “Lee”) and further in view of Zhang et al. (US 20200059285, henceforth “Zhang”).
Regarding claim 6, Takeda, Yang and Lee teach all the claim limitations of claim 1 above; and Takeda further teaches after receiving the control information sent by the base station, further comprising: 
The missing/crossed out limitations will be discussed in view of Zhang.); or 
in a case where the control information is descrambled through a plurality of types of RNTIs, determining whether to further report UE identification indication information according to an RNTI type corresponding to successfully detected DCI (Examiner’s note: Examiner addressed the first option of 3 options.); or 
in a case where the control information is detected in a plurality of CORESETs, determining whether to further report UE identification indication information according to a CORESET corresponding to successfully detected DCI (Examiner’s note: Examiner addressed the first option of 3 options.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) determining whether to report UE identification indication information according to whether a potential conflict exists in the PRACH resource; wherein in a case where the potential conflict exists, the UE identification indication information is reported. However, Zhang discloses the missing/crossed limitations comprising: (1) determining whether to report UE identification indication information according to whether a potential conflict exists in the PRACH resource; wherein in a case where the potential conflict exists, the UE identification indication information is reported (FIG. 3 shows an example beam failure handling process 300 according to some embodiments of the disclosure. In option B, a contention-based beam recovery process can be performed to obtain a new control beam for replacing the failed control beams. For example, no dedicated PRACH preambles are configured. The UE 120 uses one of a set of PRACH preambles shared among multiple UEs to perform a contention-based random access process to set up a beam pair link, see [0059]. The UE 120 can perform the contention-based random access process using one of these PRACH transmission resources for indication of the new beam. In one example of the random access process, the UE 120 sends a first message to the BS 110 using an existing uplink beam pair link. The BS 110 can accordingly learn the new beam from the PRACH preamble carried in the first message. The BS 110 replies a second message to the UE 120 indicating a timing advance over the new beam. The UE 120 sends a third message along with an identity of the UE 120 to the BS 110 with an adjusted timing. Additionally, a purpose of beam recovery can be conveyed to the BS 110 during transmission of the third message. As a result, the BS 110 can learn which UE is requesting a connection of a beam pair link. The BS 110 can subsequently transmit a fourth message over the new beam informing the UE 120 the contention has been solved. The UE 120 then starts to monitor the new beam for reception of PDCCHs, see [0061]-[0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Zhang in order to make a more effective method by providing multiple beam failure recovery mechanisms to locate new control beams such that the UE can recover from the beam failure, see (Zhang, [0035].).
Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”)  and in view of Pan et al. (US 20210029737, US-provisional-application US 62590936, US-provisional-application US 62630692, cited for Priority, henceforth “Pan”) and further in view of Lee et al. (US 20180213528, henceforth “Lee”).
Regarding claim 7, Takeda teaches a beam recovery method (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure, see [0024].), comprising: 
receiving indication information sent by a terminal on a physical random access channel (PRACH) resource used for beam recovery (FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. Resources for the beam recovery request may be associated with the new candidate beam. Information of the beam may be notified by using a beam index (BI), a port for a certain reference signal, a resource index (for example, a CSI-RS resource indicator (CRI)), and/or the like, see [0030]-[0032]. This technique is used for receiving indication information sent by a terminal on a physical random access channel (PRACH) resource used for beam recovery.); and 
after receiving the indication information sent by the terminal, (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information, see [0033]. In Contention-Based BFR (CB-BFR), the UE may transmit a preamble selected from one or a plurality of preambles (each also referred to as an RA preamble, a random access channel (PRACH (Physical Random Access Channel)), a RACH preamble, and so on) at random. On the other hand, in Contention-Free BFR (CF-BFR), the UE may transmit a preamble that is allocated for the UE in a UE-specific manner by the base station. In CB-BFR, the base station may allocate the same preamble for a plurality of UEs. In CF-BFR, the base station may allocate a preamble individually for a UE, see [0040]. The missing/crossed out limitations will be discussed in view of Pan.);
wherein sending the control information in the predetermined manner comprises at least one of following: 
in response to determining that (The UE monitors the CORESET, based on the search space configuration, [0070]. The UE can determine correspondence between the CORESET and the search space, based on the CORESET ID included in the search space configuration. One CORESET may be associated with one or a plurality of search spaces, [0071]. The missing/crossed out limitations will be discussed in view of  Lee.); 
 in response to determining that the potential conflict exists, sending the control information in a second control region, wherein the second control region is a second beam failure recovery-control resource set (BFR-CORESET) or a random access-control resource set (RA-CORESET); in response to determining that no potential conflict exists, receiving, by a terminal, the control information in a first control region, wherein the first control region is a first BFR-CORESET (Examiner’s note: Examiner addressed the first option of 5 options.); 
 in response to determining that the potential conflict exists, determining a plurality of pieces of Page 2 of 18Application No.: 17/057,759 Filed: 11/23/2020DCI and descrambling the plurality of pieces of DCI by using a plurality of radio network temporary identities (RNTIs) respectively; in response to determining that no potential conflict exists, descrambling one piece of DCI by using a cell radio network temporary identity (C-RNTI) (Examiner’s note: Examiner addressed the first option of 5 options.); 
 in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and receiving the piece of DCI and descrambling the piece of DCI by using a plurality of RNTIs; in response to determining that no potential conflict exists, descrambling one piece of DCI by using a C-RNTI (Examiner’s note: Examiner addressed the first option of 5 options.); or 
in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and receiving the piece of DCI and descrambling the piece of DCI by using an RNTI, wherein the RNTI is an RNTI corresponding to a resource used for reporting by a user equipment (UE); in response to determining that no potential conflict exists, descrambling one piece of DCI by using a C-RNTI (Examiner’s note: Examiner addressed the first option of 5 options.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) after receiving the indication information sent by the terminal, determining whether a potential conflict exists in the PRACH resource, (2) in response to determining that the potential conflict exists, sending the control information in a plurality of control resource sets (CORESETs); in response to determining that no potential conflict exists, sending the control information in one CORESET.
 However, Pan, in analogous art, discloses the missing/crossed limitations comprising: (1) after receiving the indication information sent by the terminal, determining whether a potential conflict exists in the PRACH resource (In some situations of path loss, such as in NR, synchronization signal (SS) blocks (SSBs), RACH resources, control channels (DL/UL) and/or data channel (DL/UL) may collide with each other, see [0084]. In one or more embodiments, overlapped preamble subsets may be used. An SS block index may be embedded in an RA-RNTI. The RA-RNTI may be a function of an SS block index, see [0115]. FIG. 3 illustrates an example overlapping of preamble and synchronization signal (SS) block according to one or more embodiments described herein. In some situations, the association between SS blocks and RACH resources may overlap. That is, multiple SS blocks may be associated with the same RACH resource and/or PRACH preamble, or one SS block may be associated with multiple RACH resources and/or PRACH preamble. An SS block index for the overlapped preambles may be embedded in the RA-RNTI. The RA-RNTI may be a function of an SS block index, see [0116]. For a case without gNB Rx/Tx correspondence, if preamble subsets corresponding to different SS blocks in one RACH slot are overlapped, multiple WTRUs with different SS blocks sending the same overlapped preamble may collide, because the gNB may not correctly separate the TAs associated to different SS blocks, see [0118].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeda’s method by adding the teachings of Pan in order to make a more effective method by addressing collisions for possible RACH has high data rate, high spectrum efficiency, low power and high energy efficiency, low latency and high reliability, see (Pan, [0076], [0084].).
Lee, in analogous art, discloses the missing/crossed limitations comprising: (2) in response to determining that the potential conflict exists, sending the control information in a plurality of control resource sets (CORESETs); in response to determining that no potential conflict exists, sending the control information in one CORESET (A UE transmits a report on a best beam ID (identifier) to a base station. Then, the base station adaptively allocates a reserved resource according to a beam based on the best beam ID reported by each UE and may be then able to inform each UE of information on a resource allocated according to a beam. A UE attempts to perform contention based MA transmission in a reserved resource corresponding to the best beam ID reported by the UE only, [0068]. If a UE reports a plurality of best beam IDs, the UE can perform the contention based MA transmission in reserved resources corresponding to a plurality of beam IDs only. In this case, the reserved resource may correspond to a symbol, a group of symbols, a slot, a group of slots, or a subframe. A base station can inform a UE of system information on a configuration of a reserved resource according to a beam via a broadcast message, higher layer signaling (e.g., RRC signaling), physical layer signaling (e.g. DCI (downlink control information)), or the like, [0069]. In terms of a UE, if a UE reports a best beam ID 0, the UE attempts to transmit data (e.g., contention based MA transmission) in UL reserved resources allocated to symbols ranging from indexes 0 to 5. If a UE reports a plurality of best beam IDs, for example, if the UE reports two IDs including a beam 0 and a beam 1 as best beam ID, the UE may attempt to transmit data (e.g., contention based MA transmission) in two resource regions corresponding to symbols ranging from indexes 0 to 5 and symbols ranging from indexes 6 to 9, [0074]. According to the aforementioned embodiments, a base station allocates a contention based transmission region based on a best beam id report value of a UE and informs the UE of the contention based transmission region. The UE has a chance for performing contention based MA transmission in a reserved resource corresponding to the best beam id report value of the UE received from the base station, [0092].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeda’s method by adding the teachings of Lee in order to make a more effective method reducing time taken for retransmission and minimizing latency of final data transmission when data transmission error occurs, see (Lee, [0050].).
Regarding claim 14, Takeda, Lee  and Pan teach all the claim limitations of claim 7 above; and Takeda further teaches a non-transitory computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of  claim 7 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these. As for the programs, programs to allow computers to execute at least part of the operations of the above-described embodiments are used. For example, the control section 401 of each user terminal 20 may be implemented by control programs that are stored in the memory 1002 and that operate on the processor 1001, and other functional blocks may be implemented likewise, see [0214]-[0219]. The memory 1002 is a computer-readable recording medium. The memory 1002 can store executable programs (program codes), software modules, and the like for implementing the radio communication method according to one embodiment. The storage 1003 is a computer-readable recording medium, see [0220]-[0221]. So, a computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of claim 7.).
Regarding claim 15, Takeda, Lee and Pan teach all the claim limitations of claim 7 above; and Takeda further teaches a device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the processor, when executing the computer program, implements processing of the method of claim 7 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these. As for the programs, programs to allow computers to execute at least part of the operations of the above-described embodiments are used. For example, the control section 401 of each user terminal 20 may be implemented by control programs that are stored in the memory 1002 and that operate on the processor 1001, and other functional blocks may be implemented likewise, see [0214]-[0219]. So, a device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the processor, when executing the computer program, implements processing of the method of claim 7.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of Lee et al. (US 20180213528, henceforth “Lee”), Pan et al. (US 20210029737, US-provisional-application US 62590936, US-provisional-application US 62630692, cited for Priority, henceforth “Pan”) and further in view of Zhang et al. (US 20200059285, henceforth “Zhang”).
Regarding claim 9, Takeda and Yang teach all the claim limitations of claim 7 above; and Takeda further teaches after sending the control information in the predetermined manner, further comprising:
 (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) receiving UE identification indication information reported by the terminal. However, Zhang discloses the missing/crossed limitations comprising: (1) receiving UE identification indication information reported by the terminal (FIG. 3 shows an example beam failure handling process 300 according to some embodiments of the disclosure. In option B, a contention-based beam recovery process can be performed to obtain a new control beam for replacing the failed control beams. For example, no dedicated PRACH preambles are configured. The UE 120 uses one of a set of PRACH preambles shared among multiple UEs to perform a contention-based random access process to set up a beam pair link, see [0059]. The UE 120 sends a third message along with an identity of the UE 120 to the BS 110 with an adjusted timing. Additionally, a purpose of beam recovery can be conveyed to the BS 110 during transmission of the third message. As a result, the BS 110 can learn which UE is requesting a connection of a beam pair link. The BS 110 can subsequently transmit a fourth message over the new beam informing the UE 120 the contention has been solved. The UE 120 then starts to monitor the new beam for reception of PDCCHs, see [0061]-[0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Zhang in order to make a more effective method by providing multiple beam failure recovery mechanisms to locate new control beams such that the UE can recover from the beam failure, see (Zhang, [0035].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411